Case 2:18-cv-01844-GW-KS Document 680 Filed 02/08/21 Page 1of2 Page ID #:45096

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 18-1844-GW-PLAx Date _February 8, 2021
Title BlackBerry Limited v. Facebook, Inc. et al Page 1 of2

 

 

Present: The Honorable GEORGE H. WU, UNITED STATES DISTRICT JUDGE

 

 

 

Javier Gonzalez None Present
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff(s) Attorneys Present for Defendant(s)
None Present None Present

Proceedings: INCHAMBERS - UNOPPOSED MOTION TO VACATE SUMMARY
JUDGMENT RULING REGARDING U.S. PATENT NO. 8,429,236 [677]

I. Background!

In its summary judgment ruling dated July 23, 2020 (the “SJ Order’), the Court inter alia
tuled on the parties’ claim constructions over one of the patents at issue in this litigation, U.S.
Patent No. 8,429,236. See ECF No. 673. It found that the asserted claims under the ‘236 Patent
were invalid. See SJ Order at 11.

Plaintiff BlackBerry Limited filed this unopposed motion asking the Court to vacate the SJ
Order to facilitate a settlement with defendant Facebook, Inc. See ECF No. 677. The parties filed
a Jot Status Report indicating that they: (1) “have reached a confidential settlement to dismiss
all remaining claims and counterclaims in this action” and (2) waive oral argument and jointly
requested that the hearing on the motion be taken off-calendar. See ECF No. 679.
Il. Discussion

A district court has the power to vacate its prior non-final orders. See Fed. R. Civ. P. 54(b)
(“[A]ny order or other decision, however designated, that adjudicates fewer than all the claims or
the rights and liabilities of fewer than all the parties does not end the action as to any of the claims

or parties and may be revised at any time before the entry of a judgment adjudicating all the claims

 

! The following abbreviations are used for the filings: (1) Civil Minutes (“’236 Order”), ECF No. 673; (2)
Plaintiff's Motion to Vacate (““Mot.”’), ECF No. 677.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
Case 2:18-cv-01844-GW-KS Document 680 Filed 02/08/21 Page 2of2 Page ID #:45097

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 18-1844-GW-PLAx Date _February 8, 2021
Title BlackBerry Limited v. Facebook, Inc. et al Page 2o0f2

 

 

and all the parties’ rights and liabilities.”). The ’236 Order is an interlocutory order that adjudicates
fewer than all of the claims between the parties so may be revised. See, e.g., U.S. Gypsum Co. v.
Pac. Award Metals, Inc., No. 04-04941, 2006 WL 1825705, at *1 (N.D. Cal. July 3, 2006) (finding
that “the claims construction order and order granting summary judgment were interlocutory in
nature and did not fully adjudicate the rights and claims of the parties” and “[t]hus, they can be
vacated at any time prior to final judgment”).

A district court has substantial discretion to vacate an order, based upon the consideration
of, among other things, “the competing values of finality of judgment and right to re-litigation of
unreviewed disputes.” Am. Games, Inc. v. Trade Products, Inc., 142 F.3d 1164, 1168 (9th Cir.
1998).

There is good cause for the Court to vacate the ’236 Order. Vacating the order will
encourage BlackBerry, which is concerned about any preclusive effect the ‘236 Order may have
against it in other matters, to settle. BlackBerry expects if the ‘236 Order is vacated, the parties
will then seek a stipulated dismissal of the remaining claims and counterclaims in this case. Mot.
at 3. This is a sufficient reason for the Court to grant the request. See, e.g., U.S. Gypsum Co.,
2006 WL 1825705, at *1 (agreeing to vacate a claim construction order and an order granting
summary judgment after the parties agreed to settled their dispute and requested a vacatur of those
interlocutory orders).

Ill. Conclusion

Based on the foregoing discussion, the Court GRANTS the motion and takes the February
11, 2021 hearing date off-calendar. The Court sets a status conference re settlement for March 18,
2021 at 8:30 a.m. The parties are to file a joint status report by March 15.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
